

THIS SUBSCRIPTION IS EXECUTED IN RELIANCE UPON THE EXEMPTION PROVIDED BY SECTION
4(2) AND REGULATION D, RULE 506 FOR TRANSACTIONS NOT INVOLVING A PUBLIC OFFERING
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS
OFFERING IS BEING MADE ONLY TO ACCREDITED INVESTORS.
 

--------------------------------------------------------------------------------

 
SUBSCRIPTION
 

--------------------------------------------------------------------------------



THIS SUBSCRIPTION (this “Subscription”) has been executed by the undersigned in
connection with the private placement by China Agri-Business, Inc., a
corporation organized under the laws of the State of Maryland (hereinafter
referred to as the “Company”), of up to a maximum of $1,500,000 of Units (the
“Units”), at a purchase price of $25,000 per Unit (the “Per Unit Purchase
Price”).


Each Unit consists of one nonregistered $25,000 principal amount 3% convertible
promissory note due two years from the date of issuance (each a “Note” and
collectively the “Notes”) and nonregistered series C warrants to purchase 25,000
shares of the Company’s Securities (the “Series C Warrants”, and collectively
with the Notes, the “Securities”). The Notes are convertible, in part or in
full, at a conversion price of $0.50 per share into shares of common stock of
the Company (the “Conversion Shares”).The Series C Warrants are exercisable, in
part or in full, at an exercise price of $1.50 per share into shares of common
stock of the Company (the “Series C Warrant Shares”).


This Subscription has been entered into pursuant to the terms of a Private
Placement Memorandum of the Company, dated September 8, 2008 (the “PPM”), and
shall be governed by the terms of such PPM. Unless otherwise separately defined
herein, all capitalized terms used in this Subscription shall have the same
meaning as is set forth in the PPM.


The undersigned Purchaser:


NAME:
                
ADDRESS:
                  



if applicable, a [Corporate][Partnership][Trust] organized under the laws of
________________, (hereinafter referred to as the “Purchaser”) hereby represents
and warrants to, and agrees with the Company as follows:


ARTICLE 1
SUBSCRIPTION


Subscription


1.1 The undersigned Purchaser, as principal, hereby subscribes to
purchase________________Unit(s), at an aggregate purchase price of $     (the
“Subscription Funds”).
 

--------------------------------------------------------------------------------


 
Method of Subscription


1.2 The Purchaser shall pay the Subscription Funds by delivering good funds in
United States Dollars by way of wire transfer of funds or check payable to
Signature Bank as escrow agent (the “Escrow Agent”). The wire transfer
instructions and mailing address are attached as Exhibit A hereto.  


The Company may terminate the Offering, for any reason or no reason, at any time
before or after the sale of all or any portion of the Securities. The Units are
offered subject to the right of the Company to reject any Subscription for any
reason or for no reason.


Subscriptions may also be revoked prior to the Closing Date. In the event of any
such revocation, or in the event that the Offering is terminated for any reason
without a closing, subscription proceeds will be promptly refunded without
interest thereon.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


Representations and Warranties


2.1 The Purchaser represents and warrants in all material respects to the
Company, with the intent that the Company will rely thereon in accepting this
Subscription, that:



 
(a)
Accredited Investor. The Purchaser is an “accredited investor” as that term is
defined in Regulation D promulgated under the Securities Act by virtue of being
(initial all applicable responses)

 

       
 
   
A small business investment company licensed by the U.S. Small Business
Administration under the Small Business Investment Company Act of 1958,
             
A business development company as defined in the Investment Company Act of 1940,
             
A national or state-chartered commercial bank, whether acting in an individual
or fiduciary capacity,
             
An insurance company as defined in Section 2(13) of the Securities Act,
             
An investment company registered under the Investment Company Act of 1940,
             
An employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, where the investment decision is made by
a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, insurance company, or registered investment advisor, or an employee
benefit plan which has total assets in excess of $5,000,000,
             
A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940,
             
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation or a partnership with total assets in excess of $5,000,000,

 

--------------------------------------------------------------------------------





             
A natural person (as opposed to a corporation, partnership, trust or other legal
entity) whose net worth, or joint net worth together with his/her spouse,
exceeds $1,000,000,
             
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Section 506(b)(2)(ii) of Regulation D,
             
A natural person (as opposed to a corporation, partnership, trust or other legal
entity) whose individual income was in excess of $200,000 in each of the two
most recent years (or whose joint income with such person's spouse was at least
$300,000 during such years) and who reasonably expects an income in excess of
such amount in the current year, or
             
A corporation, partnership, trust or other legal entity (as opposed to a natural
person) and all of such entity's equity owners fall into one or more of the
categories enumerated above;

 

 
(b)
Experience. The Purchaser is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks of its investments, and
to make an informed decision relating thereto, and to protect its own interests
in connection with the purchase of the Securities;




 
(c)
Own Account. The Purchaser is purchasing the Securities as principal for its own
account. The Purchaser is purchasing the Securities for investment purposes only
and not with an intent or view towards further sale or distribution (as such
term is used in Section 2(11) of the Securities Act) thereof, and has not
pre-arranged any sale with any other purchaser;




 
(d)
Exemption. The Purchaser understands that the offer and sale of the Securities
is not being registered under the Securities Act based on the exemption from
registration provided by Rule 506 promulgated under Section 4(2) of the
Securities Act and that the Company is relying on such exemption.




 
(e)
Importance of Representations. The Purchaser understands that the Securities are
being offered and sold in reliance on an exemption from the registration
requirements of the Securities Act, and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such safe harbor and the suitability of the
Purchaser to acquire the Securities;




 
(f)
No Registration.

 
The Conversion Shares and Warrant Shares may not be transferred, sold,
 assigned, hypothecated or otherwise disposed of unless such transaction is the
 subject of a registration statement filed with and declared effective by the
Securities and Exchange Commission (the “Commission”) or unless an  exemption
from the registration requirements under the Securities Act, such as  Rule 144,
is available. The Purchaser represents and warrants and hereby agrees that all
offers and sales of the Securities shall be made only pursuant to such
 registration or to such exemption from registration;
 

--------------------------------------------------------------------------------





 
(g)
Risk. The Purchaser acknowledges that the purchase of the Securities involves a
high degree of risk, is aware of the risks and further acknowledges that it can
bear the economic risk of the Securities, including the total loss of its
investment;




 
(h)
Current Information. The Purchaser has been furnished with or has acquired
copies of all requested information concerning the Company;




 
(i)
Independent Investigation. The Purchaser, in making the decision to purchase the
Securities subscribed for, has relied upon independent investigations made by it
and its purchaser representatives, if any, and the Purchaser and such
representatives, if any, have prior to any sale to it, been given access and the
opportunity to examine all material contracts and documents relating to this
offering and an opportunity to ask questions of, and to receive answers from,
the Company or any person acting on its behalf concerning the terms and
conditions of this offering. The Purchaser and its advisors, if any, have been
furnished with access to all materials relating to the business, finances and
operation of the Company and materials relating to the offer and sale of the
Securities which have been requested. The Purchaser and its advisors, if any,
have received complete and satisfactory answers to any such inquiries;




 
(j)
No Recommendation or Endorsement. The Purchaser understands that no federal,
state or other governmental or regulatory agency has passed on or made any
recommendation or endorsement of the Securities;




 
(k)
The Purchaser. If the Purchaser is a partnership, corporation or trust, the
person executing this Subscription on its behalf represents and warrants that




 
(i)
he or she has made due inquiry to determine the truthfulness of the
representations and warranties made pursuant to this Subscription, and




 
(ii)
he or she is duly authorized (and if the undersigned is a trust, by the trust
agreement) to make this investment and to enter into and execute this
Subscription on behalf of such entity;




 
(l)
Non-Affiliate Status. The Purchaser is not an affiliate of the Company nor is
any affiliate of the Purchaser an affiliate of the Company; and




 
(m)
No Advertisement or General Solicitation. The sale of the Securities has not
been advertised through any article, notice or other communication published in
any newspaper, magazine, or similar media or broadcast over television or radio;
or through any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.



Non-Merger and Survival


2.2 The representations and warranties of the Purchaser contained herein will be
true at the date of execution of this Subscription by the Purchaser and as of
the Closing Date in all material respects as though such representations and
warranties were made as of such times and shall survive the Closing Date and the
delivery of the Securities.


Indemnity


2.3 The Purchaser agrees to indemnify and hold harmless the Company from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses resulting from the breach of any
representation or warranty of such Purchaser under this Subscription.
 

--------------------------------------------------------------------------------




ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


3.1 The Company, upon taking up and accepting this Subscription, represents and
warrants in all material respects to the Purchaser, with the intent that the
Purchaser will rely thereon in making this Subscription, that:



 
(a)
Legality. The Company has the requisite corporate power and authority to accept
this Subscription and to issue, sell and deliver the Securities; this
Subscription and the issuance, sale and delivery of the Securities hereunder and
the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action by the Company; this Subscription and the
Securities have been duly and validly executed and delivered by and on behalf of
the Company, and are valid and binding agreements of the Company, enforceable in
accordance with their respective terms, except as enforceability may be limited
by general equitable principles, bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, or other laws affecting creditors’ rights generally;




 
(b)
Proper Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and is duly qualified as a foreign corporation in all
jurisdictions where the failure to be so qualified would have a materially
adverse effect on its business;




 
(c)
No Legal Proceedings. There is no action, suit or proceeding before or by any
court or any governmental agency or body, domestic or foreign, now pending or to
the knowledge of the Company, threatened, against or affecting the Company, or
any of its properties or assets, which might result in any material adverse
change in the condition (financial or otherwise) or in the earnings, business
affairs of business prospects of the Company, or which might materially and
adversely affect the properties or assets thereof;




 
(d)
Non-Default. The Company is not in material default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust or other material instrument
or agreement to which it is a party or by which it or its property may be bound;




 
(e)
No Misleading Statements. The information provided by the Company to the
Purchaser does not contain any untrue statement of a material fact or omit to
state any material fact;




 
(f)
Absence of Non-Disclosed Facts. There is no fact known to the Company (other
than general economic conditions) that has not been disclosed in writing to the
Purchaser that (i) could reasonably be expected to have a material adverse
effect on the condition (financial or otherwise) of the Company; or (ii) could
reasonably be expected to materially and adversely affect the ability of the
Company to perform its obligations pursuant to this Subscription;




 
(g)
Non-Contravention. The acceptance of this Subscription and the issuance of the
Securities and the transactions contemplated by this Subscription do not and
will not conflict with or result in a breach by the Company of any of the terms
or provisions of the Certificate of Incorporation or By-laws of the Company, or
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which the Company is a party or by which it or any of its
properties or assets are bound.

 

--------------------------------------------------------------------------------


 

 
(h)
Sales Commission. The Company may pay a sales commission of up to 8% of the
gross proceeds of the sale of the Securities to registered broker-dealers or
others to whom such commissions may legally be paid.



Survival


3.2 The representations and warranties of the Company shall survive the Closing
Date and the delivery of the Securities.


Indemnity


3.3 The Company agrees to indemnify and hold harmless the Purchaser from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses resulting from the breach of any
representation, warranty or covenant of the Company under this Subscription.


ARTICLE 4
COVENANTS OF THE COMPANY


Covenants of the Company


4.1 The Company covenants and agrees with the Purchaser that:



 
(a)
Filings. The Company shall make all necessary filings in connection with the
sale of the Securities as required by the laws and regulations of all
appropriate jurisdictions and securities exchanges;




 
(b)
Opinion. The Company will, upon written request by the Purchaser, take such
steps as are necessary to cause its counsel to issue an opinion to the Company’s
transfer agent allowing the Purchaser to offer and sell the Common Shares in
reliance on the provisions of Rule 144 provided that the holding period and
other requirements of such Rule 144 are met. The costs of obtaining such an
opinion shall be borne by the Company;



Survival


4.2 The covenants set forth in this Article shall survive the Closing Date for
the benefit of the Purchaser.


ARTICLE 5
ISSUANCE OF SECURITIES


On or prior to the Closing Date, the Company will prepare and issue the Notes
and Warrants registered in such name or names as specified by the Purchaser.
Such Notes and Warrants, as well as the Conversion Shares and Warrant Shares,
shall bear a legend in substantially the following form:


THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE SECTION 4(2) EXEMPTION TO THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THESE
SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR SOLD UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.
 

--------------------------------------------------------------------------------


 
ARTICLE 6
REGISTRATION RIGHTS


The Company has agreed to prepare and file with the Commission a registration
statement under the Securities Act covering the Conversion Shares and Warrant
Shares, in accordance with the terms and conditions of the Registration Rights
Agreement of even date herewith.


ARTICLE 7
CLOSING


Closing shall be effected through the delivery of the Subscription Funds to the
Company in accordance with Article 2 herein, together with a copy of this
Subscription, duly executed by the Purchaser, and the delivery of a Note and
Warrant evidencing the Securities to the Purchaser (or the Purchaser’s
Representative) by the Company, together with a copy of this Subscription, duly
executed.


ARTICLE 8
GENERAL PROVISIONS


Governing Law


8.1 This Subscription shall be governed by and construed under the law of the
State of New York without regard to its choice of law provision. Any disputes
arising out of, in connection with, or with respect to this Subscription, the
subject matter hereof, the performance or non-performance of any obligation
hereunder, or any of the transactions contemplated hereby shall be adjudicated
in a court of competent civil jurisdiction sitting in New York, New York and
nowhere else.


Successors and Assigns


8.2 This Subscription shall inure to the benefit of and be binding on the
respective successors and assigns of the parties hereto.
 
Execution by Counterparts and Facsimile


8.3 This Subscription may be executed in counterparts and by facsimile, each of
which when executed by any party will be deemed to be an original and all of
which counterparts will together constitute one and the same Subscription.


Independent Legal Advice


8.4 The parties hereto acknowledge that they have each received independent
legal advice with respect to the terms of this Subscription and the transactions
contemplated herein or have knowingly and willingly elected not to do so.



--------------------------------------------------------------------------------




[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



SIGNATURE PAGE FOR INDIVIDUAL PURCHASER


IN WITNESS WHEREOF, the undersigned represents that the foregoing statements are
true and that he, she or they have executed this Subscription on this  day of  ,
2008.



     
Printed Name
 
Signature




     
Printed Name
 
Signature



Agreed to this  day of  ,2008:


CHINA AGRI-BUSINESS, INC.


By:
     
Title:
 




--------------------------------------------------------------------------------


 
SIGNATURE PAGE FOR ENTITIES


IN WITNESS WHEROF, the undersigned represents that the foregoing statements are
true and that it caused this Subscription to be duly executed on its behalf on
this         day of  , 2008.



 
Printed Name of Purchaser

 

By:
 
 
(Signature of Authorized Person)

 

 
(Printed Name and Title)



Agreed to this  day of  , 2008.


CHINA AGRI-BUSINESS, INC.


By:
     
Title:
 

 

--------------------------------------------------------------------------------



Full Name and Address of Purchaser for Registration Purposes:


NAME:
 

  
ADDRESS:
 

 
TEL.NO.:
 

  
FAX NO.:
 

 
CONTACT NAME: 
 



Delivery Instructions (if different from Registration Name):


NAME:
 

  
ADDRESS:
 

 
TEL.NO.:
 

  
FAX NO.:
 

 
CONTACT NAME: 
 



SPECIAL INSTRUCTIONS: 
 

 

--------------------------------------------------------------------------------


 